      I.




    AO 442 (Rev. 12/85) Warrant for Arrest

                                                  ·.UNITED STATES DISTRICT COURT
                                            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                                        · WESTERN DIVISION

              .   -               ..
    UNITED STATES OF AMERICA
                                                                                                                                         WARRANT FOR ARREST
             v.
                                                                                                                         CRIMINAL CASE:                 5: 19-CR-96-FL
    JAMES MURDOCK FLETCHER. PEELE
                             . ..                         '    ~.       :           -                                        .           .       .

    To: The United States Marshal and any. Atithori~ed.UnitedStates Officer; YOU AREHEREBY COMMANDED to arrest.
                      .       .        ..   ·-   .. ·-:   . : .··. :.                        .                                   .           .              .

    JAMES MURDOCK FLETCHER PE.ELE and hefshe shall be brought before the near~st Magistrate(Judge to answer an
.                         .            .         .        .    .                        .              .    .       .

    ••JL.Jndictment _ .. -Supen;eding lnc:lictinent _._._._Criminal Information_·Complaint
                                                                                             .                  .

    __ Order of Court:. ·-.·-· Violation •Notice_Probation Violation Petition charging him/her with:
      -                                                   .                 .   ~                                                    .

    Co_unt I - 18 U.S.C. § 2423(a) ·Transportation ofa minor with intent to engage in criminal sexual activity

    Count 2 - 18 U.S.C. § 2243(a): Sexual abuse of a 111inor


                                                                                                             clerk·of court
                                                                                                           ·.Title of Issuing officer

                                                                                                            MARCH       6d   2019 - RALEIGH •. NORTH CAROLINA
                                                                                                           · Date an > Location . .                     •


                                                                                                     RETURN


          This warrant was receiyed and executed with the arrest of the above named defendant at


                                                                            -           ..       .

                                                              NAME AND TITLE OF ARRESTING                                                        NAME AND TITLE OF ARRESTING
                                                              OFFICER




                                                                                                                                                                              FILED
                                                                                                                                                                             MAR 1~9 Z0\9 ·
                                                                                                                                                                . PETER A. MOORE, JR., CLERK
                                  Case 5:19-cr-00096-FL Document 10 Filed 03/19/19 Page 1                                                                           us.
                                                                                                                                                                    1 DIXURT,
                                                                                                                                                                ofBY<                  EDNC
                                                                                                                                                                                  · DEPCLK
                                                                                                                                                                         .        .
